Title: To Alexander Hamilton from Philip Church, 12 June 1799
From: Church, Philip
To: Hamilton, Alexander


Albany, June 12, 1799. “… My Second Lieutenant went yesterday at New Burgh to bring up my Cloathing, which is there, so that, I shall certainly commence recruiting the latter end of this Week. I have seen some Soldiers from Niagara who have been discharged having served their time; one of them stays with me intending to enlist when I shall have received the Cloathing. In my conversation with them I was astonished to find how lightly they talked of desertion assuring me that it was very common, but that the deserters when recovered were never punished.…”
